DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment / Arguments
The response, filed 02/15/2022, has been entered. Claims 1-14 are pending. The previous objections to claims 3 and 9 are withdrawn due to amendment. Applicant’s arguments have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (EP 3358330 A2, prior art of record) in view of Aoyama et al. (US 20200011754 A1).Regarding claim 1:Yoshida teaches (FIG. 3) a level indicator that measures a water level, comprising:
a water level indicator (213) that measures pressure; and 
a protective cover (216 + unlabeled part which surrounds 215 + unlabeled part through which 23 passes) that surrounds the water level indicator (213) and that comprises a pressure transmitter (211) that transmits pressure on an outside of the protective cover to an inside of the protective cover, wherein
the protective cover comprises: a cylindrical body part (side walls of 216 and side walls of unlabeled part which surrounds 215) that surrounds the water level indicator (213); and a first blocking part (unlabeled part through which 23 passes) that blocks a first end of the cylindrical body partYoshida fails to teach:
a flange disposed at a second end of the cylindrical body part; and a second blocking part opposed to the flange and that blocks the second end, the pressure transmitter is interposed between the flange and the second blocking part, the second blocking part comprises an opening part by which the pressure transmitter is exposed, and the opening part is disposed at a center of the second blocking partAoyama teaches (e.g. FIG. 2):
a flange (140) disposed at a second end of the cylindrical body part (e.g. 111; however Yoshida is relied on as teaching the cylindrical body part); and a second blocking part (120) opposed to the flange and that blocks the second end, the pressure transmitter (130) is interposed between the flange (140) and the second blocking part (120), the second blocking part (120) comprises an opening (124) part by which the pressure transmitter (130) is exposed, and the opening part (124) is disposed at a center of the second blocking part (120)

Regarding claim 2:Yoshida and Aoyama teach all the limitations of claim 1, as mentioned above.Yoshida also teaches (FIG. 3):
wherein the protective cover (216 + unlabeled part which surrounds 215 + unlabeled part through which 23 passes) is filled with an incompressible fluid (212 - [0037])
Regarding claim 3:Yoshida and Aoyama teach all the limitations of claim 1, as mentioned above.Yoshida also teaches (FIG. 3):
wherein: the protective cover comprises a case (216 + unlabeled part which surrounds 215 + unlabeled part through which 23 passes) that surrounds the water level indicator (213), the pressure transmitter comprises a diaphragm (211) or a bellows, and the diaphragm and the bellows are softer than the case
Regarding claim 5:Yoshida and Aoyama teach all the limitations of claim 3, as mentioned above.Yoshida also teaches
wherein the case (216 + unlabeled part which surrounds 215 + unlabeled part through which 23 passes)  comprises: the cylindrical body part (sides of the case); the first blocking part (unlabeled top part through which 23 passes) through which a cable (23) connected to the water level indicator (213) passes; and the second blocking part (bottom part of 216), wherein the pressure transmitter (211) is attached to the second blocking partAs combined in the claim 1 rejection above, Aoyama teaches (e.g. FIG. 2):
the second blocking part (120), wherein the pressure transmitter (130) is attached to the second blocking part (120)
Regarding claim 7:Yoshida and Aoyama teach all the limitations of claim 5, as mentioned above.Yoshida also teaches (FIG. 3):
a spacer (one or more of: the two vertical bars which connect 213 to 215; the horizontal bar between the two vertical bars; the element comprising the holes through which the two vertical bars pass; and the element immediately on top of the element forming 302 - see Examiner’s Spacer Clarification Figure below) mounted to the water level indicator (213) and that prevents the level indicator from colliding with the cylindrical body part

    PNG
    media_image1.png
    598
    474
    media_image1.png
    Greyscale

Examiner’s Spacer Clarification Figure: The five dashed lines show the elements, one or more of which may be interpreted as the claimed “spacer”. The arrows indicate the holes.

Regarding claim 8:Yoshida and Aoyama teach all the limitations of claim 7, as mentioned above.Yoshida also teaches (FIG. 3):
wherein the spacer has a groove or a hole through which fluid passes (see Examiner’s Spacer Clarification Figure above)
Regarding claim 9:Yoshida and Aoyama teach all the limitations of claim 2, as mentioned above.Yoshida also teaches (FIG. 3):
wherein: the protective cover comprises a case (216 + unlabeled part which surrounds 215 + unlabeled part through which 23 passes) that surrounds the water level indicator (213), the pressure transmitter comprises a diaphragm (211) or a bellows, and the diaphragm and the bellows are softer than the case

Claims 4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (EP 3358330 A2, prior art of record) in view of Aoyama et al. (US 20200011754 A1) and further in view of Kasai (JP 2001208593 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 4:Yoshida and Aoyama teach all the limitations of claim 3, as mentioned above.Yoshida fails to teach:
wherein the case is made of resinKasai teaches (FIGS. 1 and 3-4)
wherein the case (9) is made of resin (page 3, paragraph starting “[f]urther, by selecting the material of the jacket…”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use resin to make the case, as taught by Kasai, in the device of Yoshida to yield excellent corrosion resistance, ease in mass 
Regarding claim 10:Yoshida and Aoyama teach all the limitations of claim 9, as mentioned above.Yoshida fails to teach:
wherein the case is made of resinKasai teaches (FIGS. 1 and 3-4):
wherein the case (9) is made of resin (page 3, paragraph starting “[f]urther, by selecting the material of the jacket…”)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use resin to make the case, as taught by Kasai, in the device of Yoshida to yield excellent corrosion resistance, ease in mass production, and reduced cost (Kasai - page 3, paragraph starting “[f]urther, by selecting the material of the jacket…”).
Regarding claim 11:Yoshida, Aoyama, and Kasai teach all the limitations of claim 4, as mentioned above.Yoshida also teaches (FIG. 3):
wherein the case (216 + unlabeled part which surrounds 215 + unlabeled part through which 23 passes) comprises: the cylindrical body part (sides of the case); the first blocking part (unlabeled top part through which 23 passes) through which a cable (23) connected to the water level indicator (213) passes; and the second blocking part (bottom part of 216), wherein the pressure transmitter (211) is attached to the second blocking partAs combined in the claim 1 rejection above, Aoyama teaches (e.g. FIG. 1):
the second blocking part (120), wherein the pressure transmitter (130) is attached to the second blocking part (120)

Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (EP 3358330 A2, prior art of record) in view of Aoyama et al. (US 20200011754 A1) and further in view of Xiong et al. (CN 108534864 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 6:Yoshida and Aoyama teach all the limitations of claim 5, as mentioned above.Yoshida fails to teach:
a protective cap mounted to the second blocking partXiong teaches (FIG. 1):
a protective cap (5 - page 3, last paragraph) mounted to the second blocking part
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protective cap of Xiong in the device of Yoshida to protect the seal diaphragm. By using the protective cap of Xiong (FIG. 1), the diaphragm is protected while pressure may still be transmitted to the diaphragm via holes 7 in the cap.
Regarding claim 13:Yoshida, Aoyama, and Xiong teach all the limitations of claim 6, as mentioned above.Yoshida also teaches
a spacer (one or more of: the two vertical bars which connect 213 to 215; the horizontal bar between the two vertical bars; the element comprising the holes through which the two vertical bars pass; and the element immediately on top of the element forming 302 - see Examiner’s Spacer Clarification Figure above) mounted to the water level indicator (213) and that prevents the level indicator from colliding with the cylindrical body part
Regarding claim 14:Yoshida, Aoyama, and Xiong teach all the limitations of claim 13, as mentioned above.Yoshida also teaches (FIG. 3):
wherein the spacer has a groove or a hole through which fluid passes (see Examiner’s Spacer Clarification Figure above)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (EP 3358330 A2, prior art of record) in view of Aoyama et al. (US 20200011754 A1) and Kasai (JP 2001208593 A, prior art of record - all citations are to the previously provided English translation) and further in view of Xiong et al. (CN 108534864 A, prior art of record - all citations are to the previously provided English translation).Regarding claim 12:Yoshida, Aoyama, and Kasai teach all the limitations of claim 11, as mentioned above.Yoshida fails to teach:
a protective cap mounted to the second blocking partXiong teaches
a protective cap (5 - page 3, last paragraph) mounted to the second blocking part
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protective cap of Xiong in the device of Yoshida to protect the seal diaphragm. By using the protective cap of Xiong (FIG. 1), the diaphragm is protected while pressure may still be transmitted to the diaphragm via holes 7 in the cap.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Satou et al. (US 3986399 A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856